Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of prior U.S. Patent No. 10,009,683 and over claims of 1-15 of prior U.S. Patent No. 10,555,073 and 1-20 of prior U.S. Patent No. 11,019,425.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent No. 11,019,425 except for wherein the support structure includes a step portion protruding upward from a base surface of the support structure at one side of the support structure and within the air gap between the support structure and the display panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (US 2012/0242592, hereinafter Rothkopf) in view of Tossavainen et al. (US 2014/0145836, hereinafter Tossavainen) further in view of Ranke (Foreign publication No. DE102014112962A1, hereinafter Ranke).
            Regarding claim 1, Rothkopf teaches an apparatus, comprising:
a flexible display 14 in Fig.6 [i.e., vibrating plate] (figure 6, reference 14 of Rothkopf, which is a flexible display);
a sound generating actuator (figure 3, reference 24; “Internal component 24 may be … an actuator such as a …… speaker” in paragraph 39 of Rothkopf) on a rear portion of the vibrating plate (figure 6, reference 14 of Rothkopf) and configured to vibrate the vibrating plate to generate sound, wherein the vibrating plate is configured to generate sound waves when vibrated by the sound generating actuator (“audio component 19 is a speaker, current may be driven through coil 72 to induce motion in diaphragm 70 and thereby emit sound through flexible display 14” in paragraph 52 of Rothkopf).

However, Rothkopf does not specifically cite details of the support structure. Tossavainen teaches an apparatus that comprises a part configured to form at least part of the display for the apparatus; actuator to generate a displacement of the second part and drive circuitry coupled to the at least one actuator and configured to drive the actuator to produce both audio and haptic outputs. 
Specifically, Tossavainen teaches a support structure (figure 2A, reference 311 of Tossavainen) spaced apart from the vibrating plate (figure 2A, reference 304 of Tossavainen) with an air gap (“a suitable air gap” in paragraph 93 of Tossavainen; see also the air gap between references 311 and 304) between the support structure (figure 2E, reference 311 of Tossavainen) and the vibrating plate (see the air gaps between support Body Part 311 and rubber force contact 501, as well as between the piezoelectric actuator 305 and the printed wiring board 307 in figure 2A of Tossavainen); and a baffle part (Figure 2E, reference 390, “a layer of tape or glue 390” in paragraph 104 of Tossavainen) disposed between the support structure (figure 2E, reference 311 of Tossavainen) and the vibrating plate (figure 2E, reference 304 of Tossavainen) to surround the air gap (see the air gap between references 301/311 and 304),whereas Rake teaches the vibrating plate is configured to generate sound waves in the air gap (page 6 of Description, “In such sound generators 20 in the form of exciters, as in 1 are shown, a vibrating in an annular air gap of a permanent magnet coil via a vibrating part carrier to the plate member 2 coupled. When the voice coil is excited by an audio signal due to the interaction of the resulting magnetic field with the permanent magnetic field, the voice coil is excited to vibrate. These vibrations are applied to the plate element 2 whose sound radiating surface is used as a sound emitting element.”.).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Tossavainen and Ranke. The motivation for doing is to prevent the “clipping” effect (paragraph 93 of Tossavainen).
Regarding claim 2, Rothkopf further teach that a rigid cover layer may have openings such as a circular opening 16 for button 17 and a speaker port opening such as speaker port opening 18 (e.g., for an ear speaker for a user). Device 10 may also have other openings (e.g., openings in display 14 and/or housing 12 for accommodating volume buttons, ringer buttons, sleep buttons, and other buttons, openings for an audio jack, data port connectors, removable media slots, etc.) (paragraph 38 of Rothkopf). 
Regarding claims 3-4 Rothkopf further teach that display 14 may be covered with a flexible or rigid cover layer and/or may be mounted on a support structure (e.g., a rigid support). Layers of adhesive may be used in attaching flexible display layers to each other and may be used in mounting flexible display layers to rigid and flexible structural layers (paragraph 37 of Rothkopf). 
Regarding claims 5, 8-10, Rothkopf further teach that dome switches such as dome switch 56 may be mounted to printed circuits such as printed circuit 54. Dome switch 56 may have a dome-shaped biasing member that pushes flexible display 14 outward in direction 60 when the user releases pressure from button member 52. Dome switch 54 and printed circuit 54 may be mounted in support structures 50 behind flexible display 14 (paragraph 49 of Rothkopf). 
Regarding claims 6-7, Rothkopf further teach that Audio component 19 may include a magnet such as magnet 74 and a coil such as coil 72 in which current may flow. If audio component 19 is a speaker, current may be driven through coil 72 to induce motion in diaphragm 70 and thereby emit sound through flexible display 14. If audio component 19 is a microphone, sound waves originating from the exterior of device 10 may induce vibrations in flexible display 14 which are transmitted to diaphragm 70 and ultimately to coil 72 in which current may be induced (paragraph 52 of Rothkopf). 
Regarding claims 12, 19-21, Tossavainen further teaches the symmetrically arranged actuators 305 as shown in figure2A of Tossavainen.  
Regarding claim 14, Tossavainen further teach that the PET flexible membrane layer can … be approximately … approximately 1 mm thick (paragraph 109 of Tossavainen). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Tossavainen. The motivation for doing is to keep the transparency and also electrical insulation properties (paragraph 109 of Tossavainen).
Regarding claim 15, Rothkopf further teach that sound waves originating external to device 10 may induce vibrations in flexible display 14 causing distance 88 to oscillate. The oscillations in distance 88 may be converted into sound-related information by device 10 (paragraph 54 of Rothkopf). 
Regarding claims 16-17, Tossavainen further teach that there is configured to be a suitable air gap between the piezoelectric actuator 305 and the printed wiring board 307 (paragraph 93 of Tossavainen). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Tossavainen. The motivation for doing is to prevent “clipping” effect (paragraph 93 of Tossavainen).
            Regarding 18, Tossavainen teaches an apparatus, comprising:
a flexible display 14 in Fig.6 [i.e., vibrating plate] (figure 6, reference 14 of Rothkopf, which is a flexible display); and
at least two sound generating actuators (figure 2A, reference 305 of Tossavainen, which are two piezoelectric actuators located at left and right side below the Display 304) respectively disposed at different areas of the display panel (please note in figure 2A that the two actuators are located at left and right side below the Display 304 of Tossavainen) and respectively configured to vibrate the different areas of the display panel to generate sound (“to produce stereo … sound images using a single display assembly …… where the vibration from one channel propagates to the other audio channel areas of the display assembly”  in paragraph 162 of Tossavainen, where two piezoelectric actuators are placed at left and right side below the Display 304).
Rothkopf does not specifically teach a support structure on a rear surface of the vibrating plate, wherein the support structure further comprises a reinforcement member extending between or through the two sound generating actuators. Tossavainen teaches that, to produce stereo or other multi-channel sound images using a single display assembly without the problem of unclear sound imagery caused where the vibration from one channel propagates to the other audio channel areas of the display assembly (paragraph 162 of Tossavainen) Tossavainen also teaches two sound generating actuators (figure 2A, reference 305 of Tossavainen, which are two piezoelectric actuators located at left and right side below the Display 304) respectively disposed at different areas of the display panel (please note in figure 2A that the two actuators are located at left and right side below the Display 304 of Tossavainen). Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Tossavainen. The motivation for doing so is to provide sound at different areas conveniently.
Regarding claims 11 and 13, please see the rejections on claim 18.
Regarding claims 22-23, Rothkopf does not specifically teach a baffle part at a rear portion of the vibrating plate separating one of the different areas from another of the different areas and wherein the at least two sound generating actuators are configured to vibrate the vibrating plate to generate sound projecting in a direction coinciding with an image output direction of the vibrating plate to localize the output sound. Tossavainen further teach that, to produce stereo or other multi-channel sound images using a single display assembly without the problem of unclear sound imagery caused where the vibration from one channel propagates to the other audio channel areas of the display assembly (paragraph 162 of Tossavainen). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Tossavainen. The motivation for doing so is to provide sound at different areas conveniently.
            Claim 30 is rejected for the same reasons as discussed above with respect to claims 1 and 23.
            Claim 31 is rejected for the same reasons as discussed above with respect to claim 1.
            Claim 32 is rejected for the same reasons as discussed above with respect to claim 5.
            Claim 33 is rejected for the same reasons as discussed above with respect to claim 15.
             Claim 34 is rejected for the same reasons as discussed above with respect to claim 18.

Claims 24, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (US 2012/0242592, hereinafter Rothkopf) in view of Lee et al. (US 2007/0036388, hereinafter Lee) further in view of Ranke (Foreign publication No. DE102014112962A1, hereinafter Ranke).
            Regarding 24, Rothkopf teaches an apparatus, comprising:
a flexible display 14 in Fig.6 [i.e., vibrating plate] (figure 6, reference 14 of Rothkopf, which is a flexible display);
a sound generating actuator (figure 3, reference 24; “Internal component 24 may be … an actuator such as a …… speaker” in paragraph 39 of Rothkopf) configured to vibrate the display panel to generate sound (“audio component 19 is a speaker, current may be driven through coil 72 to induce motion in diaphragm 70 and thereby emit sound through flexible display 14” in paragraph 52 of Rothkopf); and
However, though Rothkopf teaches that actuator 24 (figure 3 of Rothkopf) and printed circuit 54 (figure 4 of Rothkopf) positioned at the rear side of the display panel, it does not specifically teach a separate area division member to reduce the interference.
Just like Rothkopf, Lee also teaches a flat panel audio output apparatus using the OLED technology, wherein the vibrators, such as piezoelectric actuators, are used to make a sound. Specifically, Lee teaches an area division member (figure 6, reference AD of Lee, which is a division area AD, therefore to prevent vibrations of the first and second sound areas from interfering with each other, see paragraph 75 of Lee) and separating an area of the display panel into a first area and a second area (see sound area AR and sound area AL in figure 6 of Lee), the first area including a source printed circuit board (figure 4 of Rothkopf shows that the printed circuit 54 is positioned at the rear side of the display panel; please note that Rothkopf specifically recite that the flexible layers may be mounted at “any suitable location under the display” in paragraph 38, which includes locations at the rear side of the display), and the second area including the sound generating actuator (figure 6, references 53a of Lee, which is sound exciter, also called as vibrator or actuators, see “the vibrator may include various actuators such as a piezoelectric actuator” in paragraph 91 of Lee). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Rothkopf with the teachings as in Lee. The motivation for doing is to reduce interfere between different areas (paragraph 75 of Lee).
Rothkopf further teach that a baffle part disposed at a periphery of the second area between the support structure and the vibrating plate to surround the air gap in the second area, wherein the vibrating plate is configured to generate sound waves in the air gap in the second area when vibrated by the sound generating actuator (Dome switch 56 may have a dome-shaped biasing member that pushes touch-sensitive flexible display section 14AB outward in direction 60 when the user releases pressure from button member 52) (paragraph 48 of Rothkopf).
             Claim 28 is rejected for the same reasons as discussed above with respect to claim 15.
             Claim 29 is rejected for the same reasons as discussed above with respect to claim 23.


Claims 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothkopf et al. (US 2012/0242592, hereinafter Rothkopf) in view of Lee et al. (US 2007/0036388, hereinafter Lee) further in view of Ranke (Foreign publication No. DE102014112962A1, hereinafter Ranke) further in view of Tossavainen et al. (US 2014/0145836, hereinafter Tossavainen).
             Claim 25 is rejected for the same reasons as discussed above with respect to claim 11.
             Claim 26 is rejected for the same reasons as discussed above with respect to claim 12.
             Claim 27 is rejected for the same reasons as discussed above with respect to claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S. ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Mon to Fri from 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
December 17, 2022